REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Applicant’s Preliminary Amendment and Information Disclosure Statement filed June 11, 2020, have been received and entered into the application.
Accordingly, the application papers have been amended as directed by Applicant.  Also, as reflected by the attached, completed copies of form PTO/SB/08, the cited references have been considered by the Examiner.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 is representative of the claimed invention and reads:
“A delivery device for a composition, the delivery device having a first end and a second end with a longitudinal axis there between, and comprising a body and a delivery part, the body extending along a body axis from a first body end and having a body surface, the delivery part comprising a first attachment part, the first attachment part having a first distal end configured to position itself in an internal surface of a subject, wherein the first attachment part extends along a first axis, wherein a first angle between the first axis and the longitudinal axis is less than 75 degrees, and wherein the first attachment part has a length in the range from 1.0 mm to 20 mm.”
The Examiner has conducted a thorough search of the appropriate electronic data bases for the claimed subject matter and did not discover any reference which anticipates that claimed subject matter or would form a basis for concluding that the claimed subject matter would have been obvious.  
 U.S. Patent No. 4,251,506 issued to Laby, (cited by Applicant), appears to be the closest prior art.
 Laby discloses a delivery device for a composition, the delivery device having a first end and a second end with a longitudinal axis there between, and comprising a body part and two anchoring arms (7) to prevent regurgitation of the device; the body part extending along a body axis from a first body end and having a body surface (2).
The subject-matter of claim 1 therefore differs from this known delivery device in that the anchoring arms (7) are not suitable to deliver any medication nor are configured to position themselves in an internal surface of a subject as required in the present claim “the delivery part comprising a first attachment part”. 
Also, claims 1-24, all claims pending, are presented in an enabled, definite manner.
	Accordingly, the Examiner believes the claimed subject matter to be currently in 

condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575. The examiner can normally be reached M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        May 12, 2022